Exhibit 10.1

ASSET PURCHASE AGREEMENT

             This Asset Purchase Agreement (the "Agreement") is entered into on
the 2nd day of August, 2007 (the "Closing Date"), and shall be effective as of
the 1st day of September, 2007 (the "Effective Date"), by and between INDUSTRIAL
LOGISTIC SERVICES, LLC, ("Seller"), a limited liability company organized and
existing under the laws of the Commonwealth of Kentucky, and INDUSTRIAL SERVICES
OF AMERICA, INC., a Florida corporation with its principle place of business
located at 7100 Grade Lane, Building #1, Louisville, Kentucky 40213 ("Buyer"). 
Both businesses have their principal place of business located in Louisville,
Jefferson County, Kentucky.  

WITNESSES

            The Seller has been engaged in the business of scrap metal and waste
transportation (the "Business"), and the Seller desires to sell or otherwise
transfer to the Buyer certain of the Seller's assets used in or related to the
Business, and which are described on Exhibit A, which is attached hereto and
incorporated herein by reference (the "Transferred Assets"); and

            The Buyer desires to purchase such Transferred Assets on the terms
and conditions set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

            1.  Transfer of Assets.  Subject to the terms and conditions of this
Agreement, the Seller shall transfer to Buyer all right, title and interest of
the Seller of whatever kind and nature, tangible or intangible, in and to the
Transferred Assets.  The Seller shall have no obligation to transfer the
certificates of title to the vehicles described on Exhibit A until it shall have
received the entire amount of the Purchase Price described in Section 2 below
(less any payments made to First Capital (as hereinafter defined) by Buyer
pursuant to Section 3 below); provided, however, that the Buyer shall have the
right to possess, operate and use the Transferred Assets beginning as of the
Effective Date.

            2.  Consideration for Transferred Assets.  In consideration of the
sale of the Transferred Assets for One Million One Hundred Ten Thousand and
Forty Dollars ($1,110,040) and subject to Section 3 below, the Buyer shall make
the following payments to the Seller (collectively, the "Purchase Price"): (i)
an initial payment of One Hundred Thousand Dollars ($100,000) shall be delivered
to the Seller on the Closing Date by check or other methods agreed upon by the
parties, and (ii) an aggregate amount of One Million Two Hundred Thousand
Dollars ($1,200,000) shall be paid in sixty (60) equal installments of Twenty
Thousand Dollars ($20,000) each (each a "Monthly Payment"), by check or other
method mutually agreed upon by the parties.  The first installment payment
described in subsection (ii) of this Section 2 shall be due on the Effective
Date, with the remaining fifty-nine (59) installments being made by Buyer to the
Seller on the first business day of each month thereafter.  It is understood and
agreed by the parties that the installment payment amounts described in
subsection (ii) of this Section 2 are inclusive of interest calculated at the
rate of seven percent (7%) per annum.

            3.  Liens, Taxes, Assessments and Licenses.     Except for the first
priority lien on the Transferred Assets in favor of First Capital Bank of
Kentucky ("First Capital"), the Seller warrants and covenants that it is
transferring to the Buyer the Transferred Assets free and clear of all levies,
taxes and other encumbrances.  Seller agrees to pay to First Capital the
scheduled monthly payments in connection with the indebtedness secured by such
first priority lien (the "Debt").  Seller agrees to deliver or cause to be
delivered promptly to Buyer any notice of a default or event of default Seller
receives from First Capital in connection with the Debt.  In the event that
Seller fails to make any First Capital monthly payment(s), Buyer shall have the
right to make such First Capital monthly payment(s) directly to First Capital,
and Buyer shall further have the right to make a proportionate reduction to the
amount of the corresponding Monthly Payment owed to Seller for the periods that
Buyer makes such payments directly to First Capital.  Once the Debt has been
paid in full, Seller shall transfer all certificates of title to the vehicles
that are being transferred hereunder and which secure the Debt.  Beginning on
the Effective Date, the Buyer shall obtain all permits and licenses, if any,
necessary for the operation and utilization of the Transferred Assets, and shall
execute any governmental forms necessary to transfer any of the Transferred
Assets.  The Buyer shall pay, or reimburse to the Seller forthwith, any transfer
fee or tax related to such Transferred Assets.

            4.  Representations.  The Buyer represents that it is a corporation,
duly organized under the laws of the State of Florida, that it has the power and
authority to enter into this Agreement and that the individual executing this
Agreement is expressly authorized to do so by the Buyer's Board of Directors. 
The Seller represents that it is a limited liability company, duly organized
under the laws of the Commonwealth of Kentucky, that it has the power and
authority to enter into this Agreement and that the individual executing this
Agreement is expressly authorized to do so by the Seller's managing member(s).

            5.  Warranties.    Both parties hereby agree that they are
intimately familiar with Seller's business and that the Transferred Assets sold
to Buyer are "AS IS", with no warranties, except as to title and fitness for a
particular purpose under the Uniform Commercial Code of the Commonwealth of
Kentucky.

            6.  Entire Agreement and Amendments.  This Agreement constitutes the
entire agreement and understanding between the parties relating to the subject
matter hereof and supersedes and preempts any prior understanding, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way.  This Agreement shall not be
modified, amended, or altered or changed except by a written agreement signed by
the parties sought to be charged.

            7.  Notices.  All notices which are to be given under this Agreement
shall be made in writing and mailed to the other party at the address set forth
herein or such address as such party may provide in writing from time to time. 
Any notice mailed to such address shall be effective when deposited in a United
States Mail Depository duly addresses with postage prepaid.

 

If to the Seller:

To the Seller's last known address as set forth in the Buyer's records.

With a Copy to:

Stuart L. Adams, Jr.

8009 New LaGrange Road, Suite 1

Louisville, KY  40222

If to the Company:

Industrial Services of America, Inc.

7100 Grade Lane

Louisville, KY  40213

Attention:  Orson Oliver

With a Copy to:

Bruce D. Atherton

Bruce D. Atherton & Associates, PLLC

455 South Fourth Street

Starks Building, Suite 1450

Louisville, KY  40202

            8.  Headings.  Heading in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.

            9.  Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the Commonwealth of Kentucky.

            10.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed and original but all of which shall
constitute one and the same instrument.

            IN WITNESS WHEREOF the parties hereto have executed this Agreement
on the Closing Date, and effective as of the Effective Date.

 

BUYER:

       SELLER:

INDUSTRIAL SERVICES OF AMERICA,
LLC

       INDUSTRIAL LOGISTIC SERVICES, INC.

   

By:

/s/ Harry Kletter

By:

/s/ Brian Donaghy

       

Title:

CEO

Title:

 

 

--------------------------------------------------------------------------------

 

            The Board of Directors of INDUSTRIAL SERVICES OF AMERICA, INC. does
hereby authorize and ratify the execution of the Asset Purchase Agreement by a
duly authorized representative of the corporation this 2nd day of August 2007.

 

/s/ Harry Kletter

 

/s/ Orson Oliver

Harry Kletter, Chairman

 

Orson Oliver, Vice Chairman

           

/s/ Richard Ferguson

 

/s/ Roman Epelbaum

Richard Ferguson

 

Roman Epelbaum

           

/s/ Albert Cozzi

   

Albert Cozzi

   

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Transferred Assets

 

See attached

 

--------------------------------------------------------------------------------

 

ILS TRUCK #

Description

VIN #

GROSS WT.

TYPE

Original Purchase Price

Appraised
Value

08/02/07
Purchase Price

 

 

 

 

 

 

 

 

2

2000 KENWORTH T800

1NKDL00X7YJ847334

73,280

ROLL-OFF

87,000

65,000

58,359

6

1999 KENWORTH W90

1XKWDB9X1XJ820476

80,000

TRACTOR TRAILER

48,121

36,000

32,322

7

2003 VOLVO VHD6

4V5KC9UF53N343106

73,280

ROLL-OFF

116,101

84,000

75,418

8

1999 CHEVROLET CHASSIS

1GBHC34R7XF074788

N/A

SERVICE TRUCK

12,000

8,500

7,632

9

2001 MACK RD688S

1M2P267C21M057933

73,280

ROLL-OFF

78,000

73,000

65,542

10

2001 MACK RD688S

1M2P267C61M057935

73,280

ROLL-OFF

86,000

75,000

67,338

11

1999 MACK RE6882

1M2P267C9XM047215

73,280

ROLL-OFF

66,000

65,000

58,359

12

1996 MACK DM690S

1M2B209C7TM018908

73,280

ROLL-OFF

34,000

35,000

31,424

14

2000 PETERBILT 379

1XP5DR9X9YN509628

80,000

TRACTOR TRAILER

42,500

40,000

35,913

16

2004 MACK CV7

1M2AG11CX4M008437

73,280

ROLL-OFF

110,000

92,000

82,601

19

2000 FREIGHTLINER

1FUYDSZB3YLB87909

80,000

TRACTOR TRAILER

35,000

30,000

26,935

20

2000 FREIGHTLINER

1FUYDSZB6YLB87905

80,000

TRACTOR TRAILER

35,000

30,000

26,935

21

2000 INTERNATIONAL

2HSCKASR9YC080158

80,000

TRACTOR TRAILER

44,000

40,000

35,913

23

2001 WESTERNSTAR

2WLPCD3J31K971427

80,000

ROLL-OFF

78,000

78,000

70,031

 

 

 

 

 

 

 

 

 

TRAILERS

 

 

 

 

 

 

1

1990 UNKNOWN D34

1R9D34207L0011722

N/A

TRAILERS

11,000

12,000

10,774

3

1989 UNKNOWN P28

1E1D1P283CRA05029

N/A

TRAILERS

9,000

12,000

10,774

6

1998 MONW DUMP

1DTD48M3XWS080243

N/A

TRAILERS

21,000

20,000

17,957

7

2005 MD40 64 2005 SUPERIOR

1S9DS40205E573020

N/A

TRAILERS

40,224

33,000

29,629

8

2005 MD40 64 2005 SUPERIOR

1S9DS40245E573022

N/A

TRAILERS

40,224

33,000

29,629

9

1998 TRI

1TKDA3638WB043458

N/A

TRAILERS

26,500

25,000

22,446

10

1998 TRI

1TKDA3634WB043456

N/A

TRAILERS

26,500

25,000

22,446

11

1998 TRI

1TKDA3537WB080437

N/A

TRAILERS

26,500

25,000

22,446

12

2006 SUPERIOR

1S9DS36246E573024

N/A

TRAILERS

42,000

35,000

31,424

14

2006 SUPERIOR

1S9DS36266E573025

N/A

TRAILERS

42,000

35,000

31,424

15

2006 SUPERIOR

1S9DS36266E573042

N/A

TRAILERS

45,998

35,000

31,424

374

1999 FRU SE

FWY231501

N/A

TRAILERS

35,000

29,000

26,037

 

 

 

 

 

 

 

 

20 YARDS

4' tall x 8' wide x 22' long

 

 

 

 

 

 

201

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

202

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

203

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

204

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

205

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

206

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

207

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

208

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

209

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

210

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

211

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

212

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

213

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

214

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

215

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

216

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

217

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

218

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

219

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

220

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

221

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

222

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

223

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

224

4' tall x 8' wide x 22' long

 

 

 

 

2,296

2,061

 

 

 

 

 

 

 

 

30 YARDS

5 1/2' tall x 8' wide x 22' long

 

 

 

 

 

 

301

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

302

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

303

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

304

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

305

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

306

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

307

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

308

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

309

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

310

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

311

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

312

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

313

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

314

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

315

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

316

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

317

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

318

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

319

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

320

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

321

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

322

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

323

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

324

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

325

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

326

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

327

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

328

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

329

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

330

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

331

5 1/2' tall x 8' wide x 22' long

 

 

 

 

2,695

2,420

 

 

 

 

 

 

 

 

40 YARDS

8' tall x 8' wide x 22' long

 

 

 

 

 

 

401

8' tall x 8' wide x 22' long

 

 

 

 

3,000

2,694

402

8' tall x 8' wide x 22' long

 

 

 

 

3,000

2,694

403

8' tall x 8' wide x 22' long

 

 

 

 

3,000

2,694

404

8' tall x 8' wide x 22' long

 

 

 

 

3,000

2,694

405

8' tall x 8' wide x 22' long

 

 

 

 

3,000

2,694

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10 YARDS

4'tallx8'widex11'long

 

 

 

 

 

101

4'tallx8'widex11'long

 

 

 

2,440

2,191

102

4'tallx8'widex11'long

 

 

 

2,440

2,191

103

4'tallx8'widex11'long

 

 

 

2,440

2,191

104

4'tallx8'widex11'long

 

 

 

2,440

2,191

105

4'tallx8'widex11'long

 

 

 

2,440

2,191

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,236,349

1,110,040

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------